Opinión concurrente del
Juez Asociado Señor Díaz Cruz,
a la que se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 19 de febrero de 1980
La ponencia circulada aborda, aunque sin identificarlo, el problema común en las salas de justicia de la retractación del testigo de cargo y su resistencia a repetir en el juicio la declaración prestada en el curso de la investigación y aun en la vista preliminar, situación que hunde a la justicia en la derrota y el escarnio, y a la que llega el testigo renegado unas veces por connivencia y soborno, y otras bajo el temor de grave amenaza. Para no dejar la justicia a merced de tanta ruindad, la Regla 63 de Evidencia (1979) ordena:
“Es admisible como excepción a la regla de prueba de referencia una declaración anterior de un testigo que está presente en el juicio o vista y sujeto a ser contrainterrogado en cuanto a la declaración anterior, siempre que dicha declaración fuere admisible de ser hecha por el declarante declarando como testigo.”
La opinión, en abierta contravención de la Regla y en merma de su propósito, limita la admisión de la declaración anterior del testigo a fines de impugnación y credibilidad pero le niega valor de prueba y hasta demanda una instrucción especial al jurado para que no tome el contenido de la citada declaración como evidencia en la causa seguida al acusado. Aparte de socavar la Regla 63, la opinión conduce a una ingenuidad que no tiene lugar en el juicio criminal, pues ¿qué jurado de normal discernimiento que ha oído leer la declara-ción incriminante del testigo renuente, va a excluirla de la masa total de prueba y apartarla de su deliberación, no importa lo que instruya el juez, conociendo la circunstancia actual de violencia en que las propias víctimas optan por *387sufrir calladas los desmanes y fechorías ante la amenaza de muerte?
Es ésta la primera oportunidad en que el Tribunal resuelve un caso bajo la Regla 63 y no debe negarle la plenitud de vigor y alcance que la seguridad de esta sociedad demanda y que nosotros propusimos a la Asamblea Legislativa. No hay problema de retroactividad porque dicha Regla, como su concordante, la 801(d)(1) federal (1975), era norma de juris-prudencia antes de adquirir carácter estatutario, desarrollo que como es generalmente conocido han tenido otras reglas de evidencia y de procedimiento, tanto civil como criminal, bajo el poder inherente de los tribunales para hacer sus reglas.
La opinión se despojaría de su básica transitoriedad si en vez de ceñirse a la vieja y desplazada norma de evidencia, desarrollara su razón de decidir sobre el pleno valor y eficacia de la citada Regla 63 de 1979.
Por estas consideraciones me siento obligado a limitar mi aprobación de la opinión al resultado final de confirmación de la sentencia.